       Case 2:07-cr-20168-JWL Document 1953 Filed 08/31/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )               Case No. 07-20168-22-JWL
                                       )
KEITH MCDANIEL,                        )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

      In 2009, defendant Keith McDaniel was convicted of participating in a drug-

trafficking conspiracy and was sentenced to 360 months imprisonment. Mr. McDaniel is

presently incarcerated at the United States Medical Center for Federal Prisoners in

Springfield, Missouri and his anticipated release date is September 23, 2033. This matter

is presently before the court on Mr. McDaniel’s motion for compassionate release (doc.

1926). For the reasons set forth below, the motion is denied.

      A court may reduce a term of imprisonment for “extraordinary and compelling

reasons” pursuant to 18 U.S.C. § 3582(c)(1)(A). The moving defendant bears the burden

of establishing that such a “compassionate release” is warranted under the statute. See,

e.g., United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (defendant bears burden to

show reduction is warranted under Section 3582(c)(2)); United States v. Bright, 2020 WL

473323, at *1 (D. Kan. Jan. 29, 2020) (“extraordinary and compelling” standard imposes
        Case 2:07-cr-20168-JWL Document 1953 Filed 08/31/20 Page 2 of 7




a heavy burden on a defendant seeking relief under Section 3582(c)(1)(A)). A court

exercises its discretion in ruling on such a motion. See United States v. Chambliss, 948

F.3d 691, 693 (5th Cir. 2020) (reviewing denial for abuse of discretion); United States v.

Saldana, 2020 WL 1486892, at *2 n.4 (10th Cir. Mar. 26, 2020) (unpub. op.) (same) (citing

United States v. Piper, 839 F.3d 1261, 1265 (10th Cir. 2016)).1

       18 U.S.C. § 3582(c)(1)(A) provides that a court may reduce a sentence if it finds

both (a) that extraordinary and compelling reasons warrant the reduction and (b) “that such

a reduction is consistent with applicable policy statement issued by the Sentencing

Commission.” See id. In addition, 28 U.S.C. § 994(t) provides that “[t]he [Sentencing]

Commission, in promulgating general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” See id. The Sentencing Commission

responded to that mandate by promulgating the policy statement found at U.S.S.G. §

1B1.13.


1
  The statute allows a defendant to bring a motion for reduction of a term of imprisonment
after the defendant has fully exhausted all administrative remedies. 18 U.S.C. §
3582(c)(1)(A). Mr. McDaniel’s motion indicates that he submitted a written request for
relief to the warden of his facility seeking release in light of his hypertension. In response,
the government asserts that because Mr. McDaniel did not ask the warden to consider his
Graves’ disease, he has not satisfied the exhaustion requirement as to that condition. The
court rejects this argument. The warden had access to Mr. McDaniel’s medical records,
and Mr. McDaniel relied generally on his medical condition in making his request. United
States v. Rucker, 2020 WL 4365544, at *1 (D. Kan. July 30, 2020). Therefore, the court
concludes that Mr. McDaniel has satisfied the exhaustion requirement with respect to his
arguments herein, and the court thus has jurisdiction to consider the totality of those
arguments.
                                              2
        Case 2:07-cr-20168-JWL Document 1953 Filed 08/31/20 Page 3 of 7




       In Section 1B1.13, the Commission added the requirement that the defendant not be

a danger to the safety of another person or the community. See id. In addition, in

Application Note 1 to the statement, the Commission set forth four circumstances (in

subdivisions (A) through (D)) under which “extraordinary and compelling reasons” may

exist. See id. application note 1. Subdivisions (B) and (C) depend on the defendant’s age

and family circumstances, and they are not applicable here. See id. Subdivision (A) sets

forth the following qualifying medical condition: the defendant is either (i) suffering from

a terminal illness; or (ii) suffering from a serious physical or medical condition that

substantially diminishes his or her ability to provide self-care within the prison

environment from which he or she is not expected to recover. See id. Mr. McDaniel does

not suggest that he is entitled to relief under this subdivision.

       That leaves subdivision (D), known as the “catchall” provision, which in its present

form provides as follows:

              (D) Other Reasons. – As determined by the Director of the Bureau
       of Prisons, there exists in the defendant’s case an extraordinary and
       compelling reason other than, or in combination with, the reasons described
       in subdivisions (A) through (C).

       See id. Subdivision (D) thus provides that circumstances other than those listed in

subdivisions (A) through (C) may be sufficient to warrant relief, as determined by the

Bureau of Prisons (BOP). The BOP has made no such determination in this case.

Nevertheless, as this court has previously determined, in accordance with the weight of

authority, the court is not limited to circumstances (A) through (C), and it may exercise its

own discretion to determine whether other extraordinary and compelling reasons warrant


                                               3
         Case 2:07-cr-20168-JWL Document 1953 Filed 08/31/20 Page 4 of 7




relief under the statute. See United States v. Jackson, 2020 WL 2812764, at *3 (D. Kan.

May 29, 2020). As will be explained, the court concludes in its discretion that Mr.

McDaniel has not met his burden to show that extraordinary and compelling circumstances

warrant his immediate release from prison.

         The record supports a finding that Mr. McDaniel presently has Graves’ disease (Mr.

McDaniel uses “Graves’ disease” and “hyperthyroidism” interchangeably in his

submissions) and hypertension, and Mr. McDaniel asserts that these conditions render him

particularly susceptible to COVID-19 and increase his risk of harm in the event that he

contracts the virus.2 Neither condition has been identified by the CDC as one that places a

person     at   an   increased   risk   of   severe   illness   from   COVID-19.       See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited August 27, 2020). While the CDC has concluded that

persons with hypertension “might” be at an increased risk, and the court assumes that

Graves’ disease might present an increased risk, the medical records reflects that, in Mr.

McDaniel’s case, these conditions are well controlled with medication, are being properly

treated and monitored by prison medical staff, and are not particularly severe or complex.

The medical records reveal that Mr. McDaniel, in late 2019, was diagnosed with

hyperthyroidism secondary to Graves’ disease, was prescribed medication to treat that

condition, and did not have any “extrathyroidal manifestations” of Graves’ disease.



2
 In passing, Mr. McDaniel asserts that he also suffers from anemia, sinusitis and
headaches relating to Graves’ disease. He does not suggest that these conditions increase
his risk of harm if he contracts COVID-19.
                                              4
        Case 2:07-cr-20168-JWL Document 1953 Filed 08/31/20 Page 5 of 7




Additional records indicate that Mr. McDaniel responded well to the medication, that his

hyperthyroidism is becoming “less symptomatic,” and that prison medical staff have

adjusted Mr. McDaniel’s medications as necessary. While Mr. McDaniel contends that his

“treatment” for Graves’ disease is “not working,” he fails to explain that assertion and the

medical records do not support it. Thus, when Mr. McDaniel’s medical records are viewed

in tandem with the CDC guidelines, the evidence does not support a finding that Mr.

McDaniel is at a higher risk for severe illness due to COVID-19. Moreover, with only two

active COVID cases among the inmate population and one active COVID case among the

staff, MCFP Springfield appears to be effectively responding to and defending against the

threats of the virus. In similar circumstances, courts have typically denied compassionate

release. See United States v. Loza, 2020 WL 4915667, at *2 (N.D. Ind. Aug. 21, 2020)

(underlying health conditions of hyperthyroidism, tachycardia, and obesity did not warrant

compassionate release where defendant did not demonstrate that conditions were

particularly severe or complex or that prison staff was not adequately treating conditions);

United States v. Gustafson, 2020 WL 4877252, at *7 (W.D. Pa. Aug. 20, 2020) (“[T]here

appears to be a general consensus that . . . hyperthyroidism alone is not currently known to

be a specific risk factor for COVID-19 complications.”); United States v. Pimm, 2020 WL

4784810, at *3 (D. Utah Aug. 18, 2020) (denying motion for compassionate release despite

hypertension and hyperthyroidism conditions where hypertension “might” increase the

symptoms of COVID-19 but there was no indication that hyperthyroidism caused severe

cases of COVID-19); United States v. Ewings, 2020 WL 4788025, at *2 (E.D. Mich. Aug.

17, 2020) (denying motion for compassionate release where hypertension was controlled

                                             5
        Case 2:07-cr-20168-JWL Document 1953 Filed 08/31/20 Page 6 of 7




by medication); Saxon v. United States, 2020 WL 4548078, at *3 (S.D.N.Y. Aug. 5, 2020)

(hypertension and hyperthyroidism did not render inmate particularly vulnerable to

COVID-19 complications; motion denied); United States v. Jackson, 2020 WL 4333564,

at *1 (E.D. Ark. July 27, 2020) (Graves’ disease and hypertension did not amount to an

“extraordinary and compelling” reason warranting release); United States v. Armstrong,

2020 WL 4226520, at *5 (M.D. Pa. July 23, 2020) (denying motion for compassionate

release where there was no reason to believe that the BOP cannot adequately treat inmate’s

Graves’ disease); United States v. Tartaglione, 2020 WL 3969778, at *6 (E.D. Pa. July 14,

2020) (motion denied because hypertension and hyperthyroidism “are not the kind of

conditions that place [inmate] at a uniquely high risk of grave illness or death if infected

by COVID-19”); United States v. Poncedeleon, 2020 WL 3316107, at *2 (W.D.N.Y. June

18, 2020) (denying defendant’s motion for compassionate release in part because seizures,

hyperthyroidism, anxiety, bipolar disorder, depression and migraines “are not believed to

present a higher risk of complications”); United States v. Melgarejo, 2020 WL 2395982,

at *4 (C.D. Ill. May 12, 2020) (“Although hypertension is a risk factor for COVID-19

complications, Defendant does not allege that his condition is particularly severe or not

controlled with medication.”).3


3
  Mr. McDaniel directs the court to several cases in which he contends that “hypertension
alone” justified compassionate release. Each case cited by Mr. McDaniel is
distinguishable from this case in key respects. See United States v. Scparta, 2020 WL
1910481, at *1, 9 (S.D.N.Y. Apr. 20, 2020) (BOP agreed that inmate should be released
in light of severe outbreak at facility and multiple health issues of inmate); United States
v. Gorai, 2020 WL 1975372, at *2-3 (D. Nev. Apr. 24, 2020) (granting motion based on
inmate’s severe asthma and severity of outbreak at facility); United States v. Salvagno,
Continued…
                                             6
        Case 2:07-cr-20168-JWL Document 1953 Filed 08/31/20 Page 7 of 7




       Lastly, this is not a case in which the inmate has only a short time left to serve. Mr.

McDaniel has more than 12 years remaining on his sentence and the government maintains

a valid public interest in incarcerating him in accordance with the terms of that lawful

sentence. Accordingly, for the foregoing reasons, the court in its discretion concludes that

Mr. McDaniel has not shown that extraordinary and compelling reasons warrant his release

from prison.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion

for compassionate release (doc. #1926) is denied.



       IT IS SO ORDERED.



       Dated this 31st day of August, 2020, at Kansas City, Kansas.

                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




2020 WL 3410601, at *5 (N.D.N.Y. Apr. 23, 2020) (granting motion in light of
significant outbreak at facility); United States v. Sawicz, 2020 WL 1815851, *2-3
(E.D.N.Y. Apr. 10, 2020) (motion granted where inmate was scheduled for release in just
5 months and outbreak at his facility was severe); United States v. Lavy, 2020 WL
3218110, at *1, 4-5 (D. Kan. June 15, 2020) (granting motion in light of mental health
conditions in addition to hypertension).
                                              7
